DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 13-19.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither teaches nor suggests the method recited in claim 1; in particular, while TWI and Caron teach how to correct weld distortion and Kim et al. (US 2017/0207390 A1) is structurally identical to that claimed and even teaches welding the supports to the frame, there is no teaching that the Kim welds are formed in a first group of welds symmetrically on both sides of a longitudinal central axis which then would allow one or ordinary skill in the art to apply the teachings of TWI and Caron to arrive at forming a second group of welds asymmetrically with respect to the longitudinal central axis of the fixing ends by forming one or more asymmetric welds on only one side of the longitudinal central axis of the fixing ends.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS J GAMINO/Examiner, Art Unit 1735
   
/ERIN B SAAD/Primary Examiner, Art Unit 1735